Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-16, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 13, 2022.
Applicant’s election without traverse of invention group I, and compound 15b 
    PNG
    media_image1.png
    97
    238
    media_image1.png
    Greyscale
as the elected species in the reply filed on June 13, 2022 is acknowledged.
The claims have been examined insofar as they read on elected invention and species.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suto et al. (US 2005/0049267 A1).
Suto et al. teach compounds of general formula 
    PNG
    media_image2.png
    522
    385
    media_image2.png
    Greyscale

In a preferred embodiment, the compounds are thiobarbituric derivatives of general formula (II)

    PNG
    media_image3.png
    437
    384
    media_image3.png
    Greyscale
 . See, paragraphs [0103] to [0108] and pages 10-1400 for expressly disclosed thiobarbituric derivatives therein. Expressly disclosed thiobarbituric compounds include 
    PNG
    media_image4.png
    308
    200
    media_image4.png
    Greyscale
, (See, page 778), which is within the scope of claims 1-6 herein and differs from elected compound with 4-phenoxyl-phenyl instead of phenylethyl on the thiobarbituric moiety. However, Suto et al. teach that the substituent on thiobarbituric moiety, R3 in general formula (I), may be alkyl, alkenyl, alkynyl, aryl, hydrogen, acyl, or any combination thereof, which may be substituted or unsubstituted. (paragraph [0081]). Therefore, it would have been obvious to make thiobarbituric derivatives with an aryl, (such as phenyl, substituted or unsubstituted), alkenyl, (such  as propylene), or a combination of phenyl and alkyl (such as phenylethyl). Thus, an replace of the phenoxylphenyl with phenylethyl would have been obvious to one of ordinary skill in the art as such substituents are disclosed as functional equivalent.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627